Citation Nr: 0205736	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  95-33 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to assignment of a compensable evaluation for 
service-connected right knee chondromalacia. 

(The issue of entitlement to service connection for 
cardiovascular disability, including heart murmur will be the 
subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1981, 
with subsequent Reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at a personal hearing at 
the RO in February 1996 and she testified at a Board hearing 
at the RO in June 1999.  In October 1999, the Board remanded 
the case for additional development. 

The Board is undertaking additional development of the issue 
of entitlement to service connection for cardiovascular 
disability, including a heart murmur, pursuant to the 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development has been completed, the Board will provide notice 
of the development as required by Rule of Practice 903 (67 
Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the response of the veteran and her representative, the Board 
will prepare a separate decision addressing these issues.


FINDING OF FACT

The veteran's service-connected chondromalacia patella of the 
right knee is manifested by complaints of pain which limits 
flexion to 72 degrees with approximately 10 percent 
additional functional loss during flare-ups, but with no 
limitation of extension and no recurrent subluxation or 
lateral instability.     


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected chondromalacia 
patella of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45, and Codes 5257, 5260 and 5261 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet.App. 308 (1991).  

With regard to the right knee disability issue, the Board 
finds that there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records including reserve records.  VA and private clinical 
records have been obtained.  Moreover, the veteran has been 
afforded VA rating examinations which the Board finds to be 
adequate.  Significantly, no additional pertinent evidence 
has been identified by the claimant as relevant to the right 
knee disability issue.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for an 
increased rating for her right knee.  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet.App. 553 
(1996); Bernard v. Brown, 4 Vet.App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

Right Knee Chondromalacia.

The veteran claims that the severity of her service-connected 
right knee chondromalacia warrants a compensable disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  The 
Board notes that this case involves an appeal as to the 
initial rating of the appellant's right knee disorder, rather 
than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet.App. 119 (1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings. Id. at 9.

The veteran's service-connected right knee chondromalacia has 
been rated by the RO under the provisions of Diagnostic Code 
5257.  Under Diagnostic Code 5257 for other impairment of the 
knee, a 10 percent rating is warranted for slight recurrent 
subluxation or lateral instability, a 20 percent evaluation 
is warranted for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.

Other potentially applicable Diagnostic Codes include 
Diagnostic Codes 5260 and 5261.  Under the provisions of 
Diagnostic Code 5260, limitation of flexion to 45 degrees 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  Flexion must 
be limited to 15 degrees for a 30 percent evaluation.  Under 
Diagnostic code 5261, limitation of extension to 10 degrees 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  Extension 
must be limited to 20 degrees for a 30 percent evaluation.  
The normal range of motion for a knee from flexion to 
extension is 0 to 140 degrees.  38 C.F.R. § 4.70, Plate II.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

A June 1986 service medical record indicates that the veteran 
injured her knee while marching.  Treatment consisted of 
wrapping the knee with an Ace bandage and application of a 
cold pack.  The veteran returned to duty.  

On VA examination in August 1994, the veteran complained of 
increased knee discomfort.  She reported that she experienced 
difficulty with squatting and also arising from a squat.  She 
also reported difficulty negotiating stairs.  There was no 
effusion or warmth and she never had an aspiration of the 
knee.  Physical examination revealed a full range of motion 
in the knee, but the veteran could not perform a squat or 
deep knee bend.  The pertinent assessment was chondromalacia 
patella with moderate symptoms.  X-ray examination of the 
knee revealed no significant skeletal abnormality.  

At the time of a February 1996 RO hearing, the veteran 
testified that her right knee was painful, would lock and 
would sometimes give way.  In July 1997, the veteran 
complained of bilateral knee and ankle swelling and pain.  
The range of motion of the knees was within normal limits.  
The assessment was bilateral patellofemoral pain syndrome, 
left greater than right.  In January 1997, the RO granted 
service connection for right knee chondromalacia patella and 
assigned a non-compensable evaluation effective from March 
31, 1995.  

On VA joints examination in November 1997, the veteran 
reported that her knees were stiff and painful and would lock 
and give way.  She indicated that she had fallen on several 
occasions.  She stated that she would experience flare-ups 
once per week which lasted several days.  Physical 
examination revealed that the range of motion of the right 
knee was from 0 degrees of extension to 78 degrees of 
flexion.  The motion of the knee stopped when pain began.  
The diagnosis was bilateral chondromalacia of the knee with 
minimal loss of function due to pain.  

The veteran testified before the undersigned Member of the 
Board in June 1999 that she occasionally wore an Ace bandage 
on her right knee.  She reported that she was unemployed 
mainly due to problems with her nonservice-connected left 
knee.  She indicated that she had problems walking long 
distances as well as with climbing stairs.  She testified 
that she was unable to mover her leg without experiencing 
pain.  She opined that the knee symptomatology had increased 
since 1996.  She reported that she had not actually fallen as 
a result of her knee problems as she always had something to 
grab onto.  She indicated that she was never free from knee 
pain.  

In October 1999, the veteran sought treatment for back and 
bilateral knee pain.  She reported that she was experiencing 
pain in the knees, mostly manifested while negotiating stairs 
and upon sitting longer than 15 minutes with the knee flexed.  
Physical examination revealed that the range of motion of the 
knees was within normal limits.  Tracking was normal and 
there was no problem with the femoral/tibial joint.  

A separate clinical record dated in October 1999 indicates 
that the veteran was seeking treatment for back and bilateral 
knee pain.  Physical examination revealed that the knee 
ligaments were stable.  The range of motion was from 0 to 130 
degrees.  The pertinent assessment was bilateral 
patellofemoral pain.  A physical examination in December 1999 
indicated that there was no ligament instability in the 
bilateral knees.  The assessment was bilateral patellofemoral 
chondromalacia.  

On VA joints examination in March 2000, the veteran 
complained of pain, weakness, stiffness, heat, instability, 
giving way, locking, fatigability, and lack of endurance.  
She reported that she experienced flare-ups with walking, 
using stairs or bending.  There was a notation that the 
veteran had 10% additional functional impairment.  The 
veteran indicated that she was 5 feet 2 inches and weighed 
155 pounds but the examiner noted that she appeared heavier 
than she reported.  Her knees did not bother her at work.  
The stability of the knees was good.  The range of motion of 
the right knee was from extension of -4 degrees to flexion of 
72 degrees.  The range of motion stopped when pain began.  
The examiner noted that there was "questionable" evidence 
of painful motion as there was no evidence of edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement or guarding of movement.  The diagnosis was 
arthralgia of both knees with loss of function due to pain.  
X-rays of the knees were noted to be normal.  

On VA examination in March 2001, the veteran indicated that 
she experienced pain in her knees and also had difficulty 
negotiating steps.  The examiner noted that prior 
examinations including X-ray examinations and Magnetic 
Resonance Imaging (MRI) examinations of the knees were 
essentially negative.  Physical examination of the knees was 
essentially negative.  The pertinent diagnosis was arthralgia 
of both knees compatible with patellofemoral syndrome.  

Analysis

Based on the evidence, the Board finds that the service-
connected chondromalacia patella of the right knee is 
manifested by complaints of pain and limitation of flexion to 
72 degrees.  Some evidence suggests an additional 10 percent 
functional loss during flare-ups.  While the Board 
acknowledges that this range of motion is less than normal, 
it nevertheless warrants a non-compensable evaluation under 
Diagnostic Codes 5260 and 5261.  

The Board acknowledges that here does appear to be pain on 
motion of the right knee.  However, the medical evidence as 
reported shows that additional functional loss has been 
contemplated by the examiners who have reported that pain 
begins at the point where flexion is limited.  In order to 
warrant a compensable evaluation based on loss of motion 
under applicable Codes, extension has to be limited to 10 
degrees or more or flexion has to be limited to 45 degrees or 
less.  There is no evidence of loss of extension, and the 
reported limitation of flexion, even when additional 
functional loss due to pain is considered, does not show 
flexion limited to 45 degrees so as to warrant a compensable 
rating under Code 5260.  

The Board points out here that there is no x-ray evidence or 
arthritis.  Accordingly, there is no basis for assigning a 
minimum 10 percent rating based on such pain and 
noncompensable limitation of motion under Lichtenfels v. 
Derwinski, 1 Vet.App. 484, 488 (1991); see also Hicks v. 
Brown, 8 Vet.App. 417 (1995). 

The Board specifically acknowledges the veteran's complaints 
of instability.  However, such symptomatology has not been 
objectively confirmed.  All the examinations of the knee 
which evaluated the stability of the knee determined the 
ligaments to be intact and the knee to be stable.  There is 
no competent evidence of record of the presence of 
symptomatology which would warrant a finding that the knee 
disorder was manifested by any subluxation or lateral 
instability which would warrant a compensable evaluation 
under Diagnostic Code 5257.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that her 
service connected right knee disability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  While the veteran has alleged 
that she was unemployed due to her right knee, she testified 
before the undersigned Member of the Board that she was 
unemployed mainly due to problems with her nonservice-
connected left knee.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER


Entitlement to assignment of a compensable rating for 
chondromalacia patella of the right knee is not warranted.  
To this extent, the appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

